DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14, 16-21 are pending.  Applicant’s previous election of claims 1-9 and 21 and the following species still applies and claims 10-14, 16-20 remain withdrawn.

    PNG
    media_image1.png
    175
    642
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s amendment of 07/20/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim(s) 1-9 and 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites complexation of various oxide powders and chelates but complexation is only supported in the present application with respect to the chelate ingredients, not the metal oxides.
Claim 21 recites a water contact angle of 82.2 which is not supported (82.02 is supported via the examples), a roughness of 0.23-0.86 which is not supported (0.237-0.853 is supported via the examples), and a WVTR of 0.025 which is not supported (0.0232 is supported via the examples).  Also, the WVTR property range is also only supported in the present specification (i.e., the examples) when the film includes at least an aluminum oxide layer ([0063]-[0073] of the present PGPub) such that claiming the property without reciting metal oxide layers makes the broader claimed scope unsupported.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain embodiments, does not reasonably provide enablement for the full claimed scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to arrive at the invention in a manner commensurate in scope with the claims. 
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the full scope of the invention as claimed without undue experimentation. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
Claim 21 recites a WVTR property of the film that is only achieved in the examples when the hydrophobic modifying layer is combined with at least a sputtered aluminum oxide layer ([0063]-[0073] of the present PGPub) but the claim does not recite the any metal oxide layers.  The specification provides no other guidance regarding how to achieve the claimed WVTR property without at least the aluminum oxide layer and the claimed WVTR property would not be readily arrived at by one having ordinary skill in the art without at least the aluminum oxide 
Upon applying the Wands factors to claim 21, undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of the absence of an aluminum oxide layer relative to the much narrower guidance provided in the specification)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the WVTR as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various materials without any apparent predictability)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (the direction in the specification, at best, is sufficient for certain embodiment, see e.g., the examples which include at least an aluminum oxide layer, without any corresponding direction provided for achieving the claimed WVTR with the broader film structure as claimed)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (based on the broader claimed scope compared to the limited guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites a WVTR property without any testing methodology (temperature, humitidy, etc.) such that it is unclear how to measure the property to determine if the limitation is met.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. 2016/0077255) in view of Beppu et al. (U.S. 2008/0249271) in view of Lutz (U.S. 4,344,800), in view of Du et al. (U.S. 2010/0174024) in view of Bradford et al. (U.S. 2017/0130108) in view of Albaugh et al. (U.S. 2016/0017185).
Regarding claims 1-9, Singh teaches a film and substrate (with the film thus adapted to be on/proximate to the substrate, as in claim 1) where the film comprises an adhesive layer (22) directly on the substrate (32), followed by a multilayer stack of dielectric/IR absorbing/dielectric layers (40/50/42) and a hard coat layer (70) (FIG. 2), with the multilayer stack and hard coat layer inherently functioning as a multi-layered barrier unit (i.e., a barrier to at least some degree, as in claim 7) and with the first dielectric layer 40 being, e.g., an aluminum oxide layer, with the IR absorbing layer 50 being, e.g., an aluminum doped zinc oxide layer, and with the hard coat layer 70 being, e.g., a silicon oxide layer (i.e., including silicon oxide), with the aluminum oxide layer being on the adhesive layer, and with the aluminum doped zinc oxide layer being between that aluminum oxide layer and the silicon oxide layer (as in claimed 7-9, and Applicant’s elected species) ([0018], [0024], [0028], [0037], [0023]).  It is noted that none of the present claims require direct contact.
Singh does not disclose that the adhesive layer corresponds to the claimed hydrophobic modifying layer however Beppu is directed to adhesives and teaches a type of adhesive that has improved bonding strength to various materials ([0032]) and comprises the condensation product of glycidoxypropyltrialkoxysilane and phenyltrialkoxysilane (corresponding to the second and first trialkoxysilanes as in claims 5 and 6) to form a polysilesequioxane polymer with a range of phenyl to glycidoxy groups overlapping the range of claim 3 ([0047]-[0048], [0055], [0074]).  Thus, it would have been obvious to have used the adhesive of Beppu as the adhesive called for in Sing because it provides improved bonding strength.
Modified Singh does not disclose the claimed second polysilesquioxane however Lutz is also directed to polysiloxane compositions (silicone) as in Beppu of modified Singh and teaches that silica filler may be added to reinforce the composition (col. 1, lines 5-15) with said silica filler being produced from condensation of tetralkoxysilane (e.g., ethyl orthosilicate) and phenyltrialkoxysilane (a hydrophobizing agent, col., 6, lines 45-65), with an amount of the tetralkoxysilane reaction product (i.e., SiO2) to phenyltrialkoxysilane overlapping the range of claim 4 (i.e., after the water and alcohol evaporate) (col. 4, lines 30-70).  The motivation to use the filler of Lutz in the adhesive of modified Singh is obvious in view of the reinforcing properties of the filler as taught by Lutz, and additionally and alternatively would also be further obvious in view of the teachings of Du ([0046]) that filler/particles have improved compatibility with a phenyl/aromatic group containing polymer (like the adhesive in Beppu of modified Singh) if the filler particles also have hydrophobic phenyl/aromatic groups (like the hydrophobic filler in Lutz) such that using the filler of Lutz in modified Singh would not only be obvious for the reinforcing effect but also because of the improved compatibility resulting from the hydrophobic 
Modified Singh does not disclose the claimed complexation.  However, Bradford is also directed to adhesives based on polysilesquioxane compositions formed from glycidoxy functional silanes (see abstract, [0012], [0014]) and teaches that adhesion may be improved via the addition of aluminum/zirconium chelates ([0111]-[0114]).  Thus, it would have been obvious to have added the chelate adhesion promoters from Bradford to the composition of modified Singh in order to improve adhesion.  Bradford does not disclose the particular metal chelates disclosed in the present application, but Albaugh is also directed to polysiloxane adhesive compositions that use metal chelate adhesion promoters (like in Bradford of modified Singh) and teaches that such metal chelates include aluminum, zirconium, and titanium chelates (as claimed) and specifically teaches aluminum acetylacetonate (used in the present examples) and teaches that such chelates may be used on their own to provide adhesion improvement (i.e., without having to be combined with a glycidoxypropyletrialkoxysilane coupling agent as in Bradford, even though the present claims do not preclude such a combination) (see abstract, [0077]-[0078]).  Thus, it would have been obvious to have used the more particular metal chelates from Albaugh for the generic metal chelates called for in modified Singh (via Bradford) because Albaugh teaches that such chelates provide the desired functionality (adhesion improvement).
The above combination of the filler particles from Lutz in the polysilesquioxane adhesive of Beppu (for the adhesive layer in Singh) and the above metal chelates (from Bradford and Albaugh) results in a layer that inherently has the claimed complexation of the polysilsesquioxane and metal chelates (due to same metal chelates and same functional groups 
Additionally, it is noted that the “formed by” limitations of claim 1 and the polysilesquioxane mixture limitations of claim 2 are product by process limitations that do not carry patentable weight.  
For example, claim 2 does not require that the first polysilsequioxane is only produced from the first and second trialkoxysilane compounds (not the tetraalkoxysilane compound) and claim 2 does not require that the second polysilsesquioxane is only produced from the first trialkoxysilane and the tetralkoxsilane (not the second trialkoxysilane).  Thus, claim 2 does not require that the first and second polysilsesquioxanes are separate and different from each other, such that the scope of claim 2 encompasses a layer including a silsesquioxane polymer formed from the first and second trialkoxysilane, and the tetralkoxysilane compounds all reacted at the same time (because the final product would be the same, with the only difference being immaterial product by process aspects).  This is moot because the prior art cited above separately forms the first and second polysilsesquioxanes as in claim 2.
The prior art does not disclose the claimed “solidification of a colloidal solution” limitation but this is also an immaterial product by process limitation because the cured layer as claimed does not require any structural aspects that can only be formed via the use of a colloidal solution in the process steps (i.e., the final product of the prior art could be produced by using a colloidal solution of the first and second polysilesquioxanes or using a non-colloidal solution of the first and second polysilsesquioxanes, and the final cured layer would be the same in either case).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. 2016/0077255) in view of Beppu et al. (U.S. 2008/0249271) in view of Lutz (U.S. 4,344,800), in view of Du et al. (U.S. 2010/0174024) in view of Bradford et al. (U.S. 2017/0130108) in view of Albaugh et al. (U.S. 2016/0017185), as applied to claim 1 above, and further in view of Mori et al. (U.S. 2004/0005436).
Regarding claim 21, modified Singh discloses all of the above subject matter but does not disclose the claimed properties.  Singh also discloses that reflections should be avoided and visible light transmittance should be maximized so that the film can be better suited for use on windows ([0035], [0047]-[0049], [0053]).  Mori is also directed films that may be used with windows and teaches that a surface roughness overlapping claim 21 may provide antireflective properties and help improve light transmittance (see abstract, [0241]-[0263]).  Thus, it would have been obvious to have provided the film of modified Singh with the surface roughness from Mori in order to lower reflectance and increase transmittance as taught by Mori.
The hydrophobic and WVTR properties of claim 21 are inherent in modified Singh (as set forth above) based on modified Singh teaching overlapping reactants in the adhesive layer as compared to those used in the present hydrophobic layer and also teaching overlapping metal oxide layers provided over the adhesive layer compared to the metal oxide layers used in the present application.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the claimed invention results in various beneficial properties not recognized by the prior art.  This is noted with appreciation, but the prior art does not need to arrive at the claimed subject matter for the same reasons as Applicant and therefore these benefits are not relevant in the context of establishing a prima facie case of obviousness (though these benefits may be relevant in rebutting a prima facie case of obviousness via unexpected results).  However, in the context of unexpected results the claims appear to be significantly broader than the data in the present application and therefore the claims do not appear to be commensurate in scope (in terms of type and amount of ingredients used, number and thickness of layers, etc.), which is required for unexpected results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787